Citation Nr: 0934424	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  05-21 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an earlier effective date prior to October 31, 
2003 for service connection for left shoulder capsulitis as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from February 
1969 to January 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 
decision by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Milwaukee, Wisconsin.  


FINDING OF FACT

The Veteran's informal claim for service connection for a 
left shoulder disability was received on October 31, 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to October 31, 2003 
for the grant of service connection for a left shoulder 
disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

After careful review of the claims folder, the Board finds 
that a letter dated in May 2004 partially satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the May 2004 letter advised the 
Veteran what information and evidence was necessary to 
substantiate his claim.  The letter also requested that he 
provide any evidence supporting his contention that he filed 
an earlier claim.  
The Board notes that the Veteran has not provided notice of 
what information or evidence VA would obtain on his behalf.  
However, based on the circumstances of this case as discussed 
below, the Board finds that such notice was not necessary, 
since adjudication of the claim is fully dependent on 
evidence already in the record and information submitted by 
the Veteran.

The Board observes that the May 2004 letter was sent to the 
Veteran prior to the September 2004 decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claim.  
38 U.S.C.A. § 5103A.  In this regard, all relevant records 
pertinent to the appeal have been associated with the claims 
file, and there is sufficient evidence for the Board to make 
a proper determination.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
has stated that "Nothing in law or common sense supports a 
conclusion that the Court should put on blinders and ignore 
[the 'extensive administrative appellate process'] or a 
conclusion that a notice error prior to the initial decision 
by the Secretary could not be rendered non-prejudicial when 
the full panoply of administrative appellate procedures 
established by Congress are provided to the claimant.  It is 
well settled that a remand is not warranted when no benefit 
would flow to the claimant."

The Board finds in the present case that no benefit would 
flow to the claimant upon remand since he has been adequately 
notified with respect to the claim being adjudicated by the 
Board.  Additionally, the Board finds no indication that any 
failure on the part of VA to provide additional notice of 
assistance reasonably affects the outcome of this case.  
Therefore, any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

To receive benefits under VA law, a veteran must file a 
specific claim.  38 C.F.R. § 3.151 (2008).  A claim may also 
be made on behalf of a veteran by his duly authorized 
representative, a Member of Congress, or any other person who 
is not sui juris.  38 C.F.R. § 3.155 (2008).  A claim may be 
made informally, such as by any communication or action 
indicating an intent to apply for one or more VA benefits.  
Id.  An informal claim must identify the benefit sought.  Id.  
In cases where the Veteran is seeking an increased rating, or 
seeking to reopen a previously denied claim, submission of an 
examination or hospitalization record may be construed as an 
informal claim.  38 C.F.R. § 3.157 (2008).  

When a veteran files a claim more than one year after 
separation from service, the effective date will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (2008).  

In this case, the Veteran filed his claim for secondary 
service connection on October 31, 2003, more than one year 
after his separation from active duty service.  This was the 
earliest correspondence received by VA in which the Veteran 
expressed interest in making a claim for a left shoulder 
disability.  Thus, this was the effective date assigned when 
the Veteran was granted service connection in March 2004.

The Veteran asserts that his effective date should be in 
January 2003, the date treatment records first show a 
diagnosis of adhesive capsulitis in the left shoulder.  
However, treatment records do not, on their own, constitute a 
formal or informal claim for service connection.  Criswell v. 
Nicholson, 20 Vet. App. 501 (2006).  Rather, there must be 
some intent to apply for a particular benefit.  Id.  As 
stated above, no such intent was indicated until October 
2003.

The Board acknowledges that in some cases treatment records 
may, on their own, be construed as an informal claim.  
38 C.F.R. § 3.157 (2008).  However, this rule pertains to 
claims such as those for an increased rating, or to reopen a 
claim based on new and material evidence, and not to claims 
for secondary service connection.  Id.

In conclusion, the first record in the claims file in which 
the Veteran indicates an intent to file a claim for service 
connection for a left shoulder disability is his informal 
claim received by VA on October 31, 2003.  As such, this is 
the earliest possible effective date available and the 
Veteran's claim for an earlier effective date must be denied.


ORDER

Entitlement to an effective date prior to October 31, 2003 
for secondary service connection for a left shoulder 
disability is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


